        Case: 1:17-md-02804 Doc #: 2663 Filed: 09/25/19 1 of 3. PageID #: 416597




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

                                              )
                                              )
  IN RE: NATIONAL PRESCRIPTION
                                              )
         OPIATE LITIGATION
                                              )
                                              )
         This document relates to:
                                              )
 The County of Summit, Ohio, et al. v. Purdue
                                              )
             Pharma L.P., et al.                                MDL No. 2804
                                              )
           Case No. 18-op-45090
                                              )               Hon. Dan A. Polster
                                              )
                    and
                                              )
                                              )
 The County of Cuyahoga v. Purdue Pharma
                                              )
                 L.P., et al.
                                              )
          Case No. 1:18-op-45004
                                              )
                                              )

                 MCKESSON CORPORATION’S MOTION IN LIMINE TO
                  EXCLUDE CERTAIN EVIDENCE AND ARGUMENT

        Pursuant to the Federal Rules of Evidence, including but not limited to Rules 402, 403,

801, and 802, and the Court’s Amended Order Regarding Pretrial Motions for “Track One” Trial

(ECF No. 1709), McKesson Corporation hereby moves for the exclusion of certain evidence and

argument for the reasons given in the accompanying memorandum of law, which is incorporated

here.




                                                1
 Case: 1:17-md-02804 Doc #: 2663 Filed: 09/25/19 2 of 3. PageID #: 416598




Dated:   September 25, 2019             Respectfully Submitted,



                                        /s/ Geoffrey E. Hobart
                                        Geoffrey E. Hobart
                                        Mark H. Lynch
                                        Christian J. Pistilli
                                        COVINGTON & BURLING LLP
                                        One CityCenter
                                        850 Tenth Street NW
                                        Washington, DC 20001
                                        Tel: (202) 662-5281
                                        ghobart@cov.com
                                        mlynch@cov.com
                                        cpistilli@cov.com

                                        Counsel for Defendant McKesson Corporation




                                    2
    Case: 1:17-md-02804 Doc #: 2663 Filed: 09/25/19 3 of 3. PageID #: 416599




                               CERTIFICATE OF SERVICE

       I, Geoffrey E. Hobart, hereby certify that the foregoing document was served via the

Court’s ECF system to all counsel of record.

                                                   /s/ Geoffrey E. Hobart
                                                   Geoffrey E. Hobart




                                               3
